Case 0:19-cv-60976-WPD Document 7 Entered on FLSD Docket 05/09/2019 Page 1 of 2



                                         UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF FLORIDA
                                        CASE NO. 19-60976-CIV-DIMITROULEAS


 ERIC WILLNER,

                     Plaintiff,
 vs.


 WELLS FARGO BANK, N.A.,

             Defendant.
 __________________________________/

                                                            NOTICE OF APPEARANCE

        PLEASE TAKE NOTICE that the law firm of Greenberg Traurig, P.A., through Denise

 M. Rosenthal, hereby gives notice of its appearance as counsel on behalf of Defendant, Wells

 Fargo Bank, N.A. All pleadings, motions and correspondence in the above-referenced matter

 should be sent to the undersigned attorney of record for Defendant.


                                                                                    Respectfully submitted,
  Michele L. Stocker
  Florida Bar No. 044105                                                            s/ Denise M. Rosenthal
  stockerm@gtlaw.com                                                                Denise M. Rosenthal
  smithl@gtlaw.com                                                                  Florida Bar No. 0154369
  FLService@gtlaw.com                                                               rosenthalde@gtlaw.com
  GREENBERG TRAURIG, P.A.                                                           smithl@gtlaw.com
  Counsel for Wells Fargo Bank, N.A.                                                FLservice@gtlaw.com
  401 East Las Olas Blvd., Suite 2000                                               GREENBERG TRAURIG, P.A.
  Fort Lauderdale, FL 33301                                                         Counsel for Wells Fargo Bank, N.A.
  Telephone: (954) 765-0500                                                         401 East Las Olas Boulevard, Suite 2000
  Facsimile: (954) 765-1477                                                         Fort Lauderdale, FL 33301
                                                                                    Telephone: (954) 765-0500
                                                                                    Facsimile: (954) 765-1477




       Greenberg Traurig, P.A.  401 East Las Olas Boulevard, Suite 2000  Ft. Lauderdale, Florida 33301  Tel 954.765.0500  Fax 954.765.1477  www.gtlaw.com
Case 0:19-cv-60976-WPD Document 7 Entered on FLSD Docket 05/09/2019 Page 2 of 2
                                                                                      CASE NO. 19-60976-CIV-DIMITROULEAS


                                                    CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 9th day of May, 2019, I electronically filed the

 foregoing document with the Clerk of Court using CM/ECF. I also certify that the foregoing

 document is being served this day on all counsel of record identified on the attached Service List

 in the manner specified, either via transmission of Notices of Electronic Filing generated by

 CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

 to receive electronically Notices of Electronic Filing.


                                                                                        s/ Denise M. Rosenthal


                                                                  SERVICE LIST


  F. Scott Fistel, Esquire
  Fistel Law Group, P.A.
  1451 W. Cypress Creek Road
  Suite 300
  Fort Lauderdale, Florida 33309
  pleadings@fistel.com




                                                                                2
       Greenberg Traurig, P.A.  401 East Las Olas Boulevard, Suite 2000  Ft. Lauderdale, Florida 33301  Tel 954.765.0500  Fax 954.765.1477  www.gtlaw.com
